 Case 2:20-cv-10885-AJT-DRG ECF No. 5 filed 05/14/20         PageID.32    Page 1 of 6



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


KEVIN JEROME JOHNSON, #154867,

                    Plaintiff,

                                               CASE NO. 2:20-CV-10885
v.
                                                     HON. ARTHUR J. TARNOW

ROBERT L. LEVI, et al.,

               Defendants.
______________________________/

            OPINION AND ORDER OF SUMMARY DISMISSAL

                                          I.

      This is a pro se civil rights case brought pursuant to 42 U.S.C. § 1983.

Michigan prisoner Kevin Jerome Johnson (“Plaintiff”), currently confined at the

Michigan Reformatory in Ionia, Michigan, challenges the validity of his state

criminal proceedings, namely his inability to pursue a direct appeal in the state

courts with the assistance of counsel. Plaintiff was convicted of first-degree retail

fraud pursuant to a plea in the Oakland County Circuit Court and was sentenced as

a fourth habitual offender to 2 to 20 years imprisonment in 2010. See Offender

Profile, Michigan Department of Corrections Offender Tracking Information

System, http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=154867.
 Case 2:20-cv-10885-AJT-DRG ECF No. 5 filed 05/14/20           PageID.33    Page 2 of 6



                                                                    Johnson v. Levi, et al.
                                                                 Case No. 2:20-CV-10885
                                                                              Page 2 of 6

Plaintiff names criminal appellate defense attorneys, Robert L. Levi, Neil J.

Leithauser, and Suzanna Kostovski, as well as the Michigan Assigned Appellate

Counsel System (“MAACS”), as the defendants in this action and sues them in

their official and individual capacities. He seeks to file a delayed application for

leave to appeal and/or a trial court motion in the state courts with the assistance of

counsel, monetary damages, and any other appropriate relief. The Court has

granted Plaintiff leave to proceed without prepayment of the filing fee for this

action. For the reasons stated herein, the Court concludes that the civil rights

complaint must be dismissed and that an appeal cannot be taken in good faith.

                                           II.

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking

redress against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
 Case 2:20-cv-10885-AJT-DRG ECF No. 5 filed 05/14/20         PageID.34     Page 3 of 6
                                                                   Johnson v. Levi, et al.
                                                                Case No. 2:20-CV-10885
                                                                             Page 3 of 6
§ 1915A. A complaint is frivolous if it lacks an arguable basis either in law or in

fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain statement of

the claim showing that the pleader is entitled to relief,” as well as “a demand for

the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give

the defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

While notice pleading does not require “detailed” factual allegations, it does

require more than the bare assertion of legal principles or conclusions. Id. Rule 8

“demands more than an unadorned, the defendant-unlawfully-harmed me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a

complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege



                                           3
 Case 2:20-cv-10885-AJT-DRG ECF No. 5 filed 05/14/20         PageID.35    Page 4 of 6
                                                                  Johnson v. Levi, et al.
                                                               Case No. 2:20-CV-10885
                                                                            Page 4 of 6
that: (1) he or she was deprived of a right, privilege, or immunity secured by the

Federal Constitution or laws of the United States; and (2) the deprivation was

caused by a person acting under color of state law. Flagg Bros. v. Brooks, 436

U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

                                         III.

      As noted, Plaintiff challenges the validity of his state criminal proceedings

in his complaint, essentially alleging that he was not provided a proper direct

appeal with the appointment of counsel and that his criminal appellate defense

attorneys failed to properly represent him in post-conviction proceedings.

      Plaintiff’s complaint against criminal appellate defense attorneys Levi,

Leithauser, and Kostovski, must be dismissed because those attorneys are not state

actors subject to suit under § 1983. It is well-settled that appointed and retained

attorneys performing traditional functions as defense counsel do not act “under

color of state law” and are not state actors subject to suit under § 1983. Polk Co. v.

Dodson, 454 U.S. 312, 318, 325 (1981); Elrod v. Michigan Supreme Ct., 104 F.

App’x 506, 508 (6th Cir. 2004); see also Cicchini v. Blackwell, 127 F. App’x 187,

190 (6th Cir. 2005) (“Lawyers are not, merely by virtue of being officers of the

court, state actors for § 1983 purposes.”). Plaintiff’s complaint against defendants

Levi, Leithauser, and Kostovski must be dismissed.



                                          4
 Case 2:20-cv-10885-AJT-DRG ECF No. 5 filed 05/14/20        PageID.36    Page 5 of 6
                                                                 Johnson v. Levi, et al.
                                                              Case No. 2:20-CV-10885
                                                                           Page 5 of 6
      Plaintiff’s complaint against defendant MAACS is also subject to dismissal.

The Eleventh Amendment bars civil rights actions against a state and its agencies

and departments unless the state has waived its immunity and consented to suit or

Congress has abrogated that immunity. Will v. Michigan Dep’t of State Police,

491 U.S. 58, 66 (1989). “The state of Michigan . . . has not consented to being

sued in civil rights actions in the federal courts,” Johnson v. Unknown Dellatifa,

357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d 874, 877

(6th Cir. 1986)), and Congress did not abrogate state sovereign immunity when it

passed § 1983. Chaz Const., LLC v. Codell, 137 F. App’x 735, 743 (6th Cir.

2005). Eleventh Amendment immunity “bars all suits, whether for injunctive,

declaratory or monetary relief against a state and its agencies.” McCormick v.

Miami Univ., 693 F.3d 654, 661 (6th Cir. 2012) (quoting Thiokol Corp. v.

Department of Treasury, 987 F.2d 376, 381 (6th Cir. 1993)). MAACS is a state

agency and is thus entitled to sovereign immunity. See Maldonado v. Bunting, No.

13-12857, 2013 WL 3762621, *2 (E.D. Mich. July 17, 2013) (dismissing claims

against MAACS based upon sovereign immunity); Brown v. Michigan, No. 08-

10322, 2008 WL 920131, *5 (E.D. Mich. April 3, 2008) (adopting report and

recommendation holding that MAACS has sovereign immunity). Plaintiff’s

complaint against MAACS must therefore be dismissed.



                                          5
 Case 2:20-cv-10885-AJT-DRG ECF No. 5 filed 05/14/20          PageID.37     Page 6 of 6
                                                                    Johnson v. Levi, et al.
                                                                 Case No. 2:20-CV-10885
                                                                              Page 6 of 6
                                          IV.

       For the reasons stated, the Court concludes that Plaintiff’s civil rights

complaint must be dismissed because defendants Levi, Leithauser, and Kostovski

are private attorneys and not state actors subject to suit under § 1983 and because

the MAACS is a state agency entitled to sovereign immunity. If Plaintiff seeks to

bring a suit alleging that he has been unlawfully incarcerated, because he was

afforded inadequate appellate rights, he must bring a suit for habeas corpus under

18 U.S.C. § 2254. This suit, a § 1983 suit against his attorneys, cannot bring

Plaintiff his desired relief.



       Accordingly, the Court DISMISSES WITH PREJUDICE the civil rights

complaint. The Court also concludes that an appeal from this decision cannot be

taken in good faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.



                                        _s/Arthur J. Tarnow________________
                                        ARTHUR J. TARNOW
                                        UNITED STATES DISTRICT JUDGE

Dated: May 14, 2020




                                           6
